Citation Nr: 0200717	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
intestinal parasites, duodenal ulcer, and irritable bowel 
syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia patella.  

3.  Entitlement to service connection for a psychosis.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
parasites in the intestines, duodenal ulcer, and irritable 
bowel syndrome, as well as for bilateral chondromalacia 
patella and probable schizophrenia adjustment.  A requested 
hearing before a hearing officer at the RO was canceled by 
the veteran in May 2001.  The matter is now before the Board 
for appellate consideration.  

The issue of entitlement to service connection for a 
psychosis will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  A rating decision dated in July 1985 denied the veteran's 
original claims of entitlement to service connection for 
ulcers, irritable bowel syndrome, and Giardia lamblia; 
bilateral chondromalacia patella; and a nervous disorder 
(classified as a passive-dependent personality disorder).  

2.  The veteran was informed of this determination in a 
letter dated in August 1985, which indicated that service 
connection for a "neurosis" had been denied.  

3.  Although the veteran disagreed with these determinations, 
he did not file a substantive appeal following issuance of a 
statement of the case in November 1985.  

4.  The evidence received since the July 1985 rating decision 
is mostly cumulative and none is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for intestinal parasites, 
ulcers, or bilateral chondromalacia patella.  

5.  The evidence received since the July 1985 rating 
decision, while mostly cumulative, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for irritable bowel 
syndrome.  


CONCLUSIONS OF LAW

1.  The July 1985 rating decision denying the veteran's 
claims of entitlement to service connection for ulcers, 
irritable bowel syndrome, Giardia lamblia, and bilateral 
chondromalacia patella is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 
(2001).  

2.  The July 1985 rating decision denying the veteran's claim 
of entitlement to service connection a nervous disorder is 
final only with respect to a neurosis.  38 U.S.C. § 4005 
(1982); 38 C.F.R. §§ 3.103, 3.104(a), 19.114, 19.117, 
19.123(a), 19.129, 19.192 (1985).  

3.  New and material evidence has not been submitted to 
reopen claims of entitlement to service connection for 
ulcers, Giardia lamblia, and bilateral chondromalacia 
patella.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for irritable 
bowel syndrome.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision dated in July 1985 
denied the veteran's original claims of entitlement to 
service connection for ulcers, irritable bowel syndrome, and 
Giardia lamblia; bilateral chondromalacia patella; and a 
nervous disorder (claimed as multiple organic complaints).  
The record shows that he was so informed in a letter dated in 
August 1985.  

Although he filed a timely notice of disagreement with these 
determinations the following October, he did not perfect his 
appeal by filing a substantive appeal following the issuance 
to him of a statement of the case in November 1985.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  

Any finding on the merits entered when new and material 
evidence has not been submitted "is a legal nullity."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran's application to reopen his claim for service 
connection for ulcers, irritable bowel syndrome, and Giardia 
lamblia; bilateral chondromalacia patella; and a nervous 
disorder was received in September 1999, and evidence has 
been received in support of the application.  

The evidence before the rating board in July 1985 included 
the veteran's service medical records and his formal claim 
for VA benefits (VA Form 21-526) received in May 1985.  The 
veteran claimed entitlement to service connection for a 
number of disabilities, including ulcers, irritable bowel 
syndrome, Giardia lamblia, and chondromalacia.  He also 
claimed entitlement to service connection for a variety of 
other disorders, including abdominal pain, upset stomach, 
nausea, and diarrhea.  The veteran noted that the list of his 
ailments was far from complete, as he did not have copies 
"of my entire rather thick medical file."  

The RO experienced problems in obtaining the veteran's 
original service medical records, as it noted in the rating 
decision of July 23, 1985, that "[t]his rating is based on 
medical records furnished by the veteran[;] whether or not 
they are complete is unknown."  In June 1985, the National 
Personnel Records Center responded to the RO's May 1985 
request for the veteran's service medical records by stating 
that the available requested records had been forwarded.  


Factual Background

A.  Gastrointestinal disabilities

The service medical records reveal a host of medical 
complaints, often felt to be functional or emotional in 
nature.  

The veteran was seen in sick bay in May 1978 for complaints 
of diarrhea and in August 1978 for complaints of stomach pain 
in the lower abdominal area radiating to the back and 
anorexia.  The impression in August 1978 was viral syndrome.  

In June and July 1979, the veteran was seen in sick bay with 
what were described as vague abdominal aching that radiated 
toward the flanks to the back.  Examinations were essentially 
negative, except for mild subjective tenderness in both lower 
quadrants, increased bowel sounds, and positive occult blood 
in the stool on two occasions.  A barium enema in July 1979 
was normal, however.  

An upper gastrointestinal series later in July was found to 
be normal, but an oral cholecystogram was positive for the 
presence of a gallstone.  In August 1979, cholelithiasis, 
although it was uncertain whether this was causing all of the 
veteran's laboratory abnormalities.  

In late August 1979, the veteran was admitted to a service 
hospital for what were described as vague complaints of low 
back pain, headache, diarrhea and lethargy of two months' 
duration.  It was reported that an oral cholecystogram had 
shown "an isolated stone in his gallbladder" and his stools 
grew Giardia lamblia.  He was placed on Flagyl for seven days 
without complication.  It was also reported that the veteran 
was seen by the psychology service, which labeled him as a 
passive-dependent personality disorder.  It was also reported 
that X-rays of his knees were within normal limits.  The 
diagnoses on discharge from the hospital in early September 
1979 were diarrhea secondary to Giardia lamblia infection, 
and passive-dependent personality disorder.  

In mid-September 1979, the veteran was evaluated in the 
surgery clinic for an elective cholecystectomy.  Although his 
gallstone was asymptomatic, it was felt that the stone should 
be removed to avoid an acute attack in the future.  

The service medical records contain the memorandum of a 
medical officer from the veteran's ship dated September 25, 
1979, summarizing the veteran's medical problems.  The 
physician noted the veteran's Giardia lamblia intestinal 
infestation, and added that giardiasis was a common 
intestinal problem that might cause a range of symptoms 
including diarrhea and internal bleeding.  He stated that it 
was unknown whether giardiasis actually caused his symptoms 
but that it should be treated anyway.  The physician noted 
that the veteran had an asymptomatic gallstone that was then 
causing no symptoms, but removal was recommended.  The 
physician further stated that the veteran's history of 
chronic knee pain as well as his physical and X-ray 
examinations suggested very strongly a diagnosis of 
chondromalacia patella, noting that this was disorder of 
young people in which the cartilage underneath the kneecap 
was worn unevenly.  The physician noted that the veteran's 
chondromalacia would not improve unless he followed a program 
of quadriceps strengthening exercises.  

In October 1979, the veteran was seen in sick bay for 
complaints that included diarrhea.  Giardiasis was doubted, 
while functional bowel syndrome was suspected.  Two days 
later, it was reported that the veteran had an asymptomatic 
gallstone and was recently admitted for a cholecystectomy, 
when it was discovered that the veteran had giardiasis.  
However, the veteran was evaluated in the surgery clinic on 
October 26, 1979, when the examiner reported that he had 
fully examined the veteran and "am convinced that all his 
somatic complaints (except possibly mild knee discomfort 
[with] severe exercise) are attributable to malingering.  He 
is [discharged] from the clinic to full duty."  

The veteran was admitted to a service hospital in November 
1979, where he underwent an elective cholecystectomy.  It was 
reported that he had a five-month history of vague abdominal 
pain, with a negative upper gastrointestinal series and 
barium enema in August 1979.  It was reported that he had a 
questionable history of acholic stools and had been recently 
admitted with melena and diarrhea secondary to Giardia 
lamblia enteritis.  The diagnosis on discharge from the 
hospital was cholelithiasis.  

Thereafter, the veteran continued to be seen for a variety of 
complaints, including complaints referable to his knees and 
abdomen.  In January 1980, it was felt that he had increased 
knee pain if forced to work; when seen a few days later, it 
was felt that he was "grossly over-reacting to his 
'pains'."  The examiner did not believe that "any serious 
intra[-]abdominal pathology exists."  In February 1980, it 
was reported that repeat stool samples showed the presence of 
numerous Giardia lamblia cysts but that no flagellated forms 
were seen.  

A stool sample in April 1980 was negative for ova and 
parasites.  

In June 1980, the veteran underwent an evaluation by the 
gastroenterology service, which resulted in an assessment 
that giardiasis was to be ruled out.  Postcholecystectomy 
syndrome and a functional component were also suspected.  An 
endoscopy later in June resulted in a diagnosis of bile 
gastritis.  

When seen at a service clinic in July 1980 for complaints of 
diarrhea, it was felt that there was no evidence for Giardia 
on stool and duodenal aspirate.  The veteran's symptoms were 
felt to be essentially consistent with irritable bowel 
disease.  

The veteran was again seen at a service clinic on September 
25, 1980, for complaints of vague abdominal pain with vague 
tenderness in all quadrants.  It was reported that he was 
still having diarrhea on and off, and his history of 
giardiasis was noted.  A urinalysis revealed Trichomonas.  

In October 1980, it was reported that a colonoscopy to the 
mid-transverse colon was within normal limits.  However, the 
veteran complained of an inordinate amount of pain during the 
procedure, thus supporting the impression of spastic bowel 
syndrome.  The examiner stated that the symptoms were out of 
proportion to the objective findings.  It was said that the 
symptoms were not responding to what appeared to be adequate 
treatment.  Munchausen syndrome was suspected.  (Munchausen 
syndrome is a condition characterized by habitual 
presentation for hospital treatment of an apparent acute 
illness, the patient giving a plausible and dramatic history, 
all of which is false; called factitious disorder with 
physical symptoms in DSM-III-R.  Dorland's Illustrated 
Medical Dictionary 1635 (28th ed. 1994).)  A recommended 
psychiatric consultation, which was performed later in 
October, culminated in a finding that no clearly defined 
psychiatric illness was present, although it was also felt 
that the veteran might have emotional factors contributing to 
the severity and duration of his symptoms.  

Following the psychiatric consultation, the veteran continued 
to complain of abdominal pain and tenderness, diarrhea, 
occasional vomiting, and food intolerance especially to 
greasy foods.  In January and March 1981, he was seen for 
complaints of diarrhea and spastic colon and was treated with 
Robinul.  

When the veteran was seen in May 1981, he complained of 
intermittent upper and lower quadrant pain radiating around 
to his back, loss of appetite, cramping, nausea and vomiting 
of four days' duration.  A history of spastic colon and 
cholecystectomy was noted.  However, following examination, 
the assessment was an essentially negative examination for 
abdominal pain.  

A work-up in the gastrointestinal clinic later in October 
1981 noted a 2-year history of abdominal complaints and a 
diagnosis in October 1980 of irritable colon.  The diagnostic 
impression following the work-up was functional bowel 
syndrome as a facet of hypochondriacal symptom constellation.  
The veteran was felt to be fit for full duty because the 
syndrome was not disqualifying.  

When seen in the gastrointestinal clinic in early November 
1981, the veteran complained of throwing up for the previous 
three days.  He had had diarrhea that had stopped and he was 
now constipated.  It was reported that an upper 
gastrointestinal series (UGI) revealed a 1-centimeter and 8-
millimeter lesser curve gastric ulcer.  The most likely 
etiology was "barrier breaker ingestion."  He was started 
on cimetidine, Mylanta, and Metamucil.  A pathological report 
dated November 18, 1981, reflects microscopic findings 
consistent with gastric ulcer.  A proctosigmoidoscopy at that 
time showed a normal examination to 10 centimeters.  

When seen in gastrointestinal clinic later in November, it 
was reported that the veteran had a history of chronic 
abdominal pain that was symptomatically much improved on 
cimetidine.  There was no history of vomiting.  In early 
December, it was reported that an endoscopy showed 
significant interval healing of the gastric ulcer to about 50 
percent of the original size.  The ulcer appeared 
"endoscopically benign."  The veteran was felt to be fit 
for full duty under treatment.  It was stated that neither an 
uncomplicated gastric ulcer nor irritable bowel syndrome was 
disqualifying.  Treatment with cimetidine and Metamucil was 
continued.  

An upper gastrointestinal series performed in January 1982 
resulted in an impression of healed gastric ulcer.  It 
appears that cimetidine was discontinued, and the veteran was 
to take antacids as needed.  

When the veteran was examined for separation in February 
1982, he gave a history of treatment for a number of 
complaints, including spastic colon and stomach ulcer.  
However, his separation examination was negative for any 
pertinent findings.  

B.  Bilateral chondromalacia patella

The veteran was initially seen on several occasions in March 
1978 for complaints of knee and lower leg pain when running.  
There was no history of trauma or surgery to the area.  
Although range of motion was within normal limits, there was 
very mild crepitus and prominent bulging of the popliteal 
fossae.  Chondromalacia patellae, Baker's cyst, and muscle 
strain to the area were assessed.  On a visit to sick call in 
late March, his bilateral chondromalacia patella was 
described as minimal.  

The impression was chondromalacia when the veteran was seen 
at the dispensary in August 1978.  He was seen aboard ship in 
early February 1979 with what was described as a long history 
of chondromalacia.  It was reported that he had never been 
seen "by ortho."  The medical officer noted that the 
veteran had chronic bilateral knee pain that was increased by 
standing or by going up and down ladders.  The right knee 
sometimes "catches".  However, there was no history of 
injury.  Chondromalacia was doubted, but an orthopedic 
evaluation was planned.  

The veteran was referred for orthopedic evaluation in 
February 1979 with the notation that he had complained of 
bilateral knee pain since boot camp about a year previously 
and that there was no history of injury.  On orthopedic 
evaluation later that month, mild to moderate right 
patellofemoral crepitus was noted.  X-rays were reportedly 
negative.  The diagnosis was chondromalacia patella, greater 
on the right than the left.  

In his September 25, 1979, memorandum, a medical officer from 
the veteran's ship notes that the veteran's history of 
chronic knee pain and his physical and X-ray examinations 
suggested very strongly a diagnosis of chondromalacia 
patella.  The physician said that this was a disorder of 
young people in which the cartilage underneath the kneecap 
was worn unevenly.  The physician noted that the veteran's 
chondromalacia would not improve unless he followed a program 
of quadriceps strengthening exercises.  

In January 1980, the veteran was again evaluated in the 
orthopedic clinic, where X-rays of the knees were within 
normal limits.  An examination culminated in an impression of 
osteoarthritis or chondromalacia patellae.  

In March 1980, the veteran was seen in a service orthopedic 
clinic for multiple complaints, which included the knees.  
The impression was chondromalacia patellae.  He was evaluated 
in the physical therapy clinic a few days later.  It was felt 
that he appeared to have a very low pain threshold.  In April 
1980, the veteran appeared before a Medical Board at the 
orthopedic service of a service hospital with a diagnosis of 
bilateral chondromalacia patella, which was felt to have 
existed prior to enlistment (EPTE).  

It was reported that he had a two-year history of bilateral 
knee pain, which increased with repeated ladder climbing, 
deep knee bends or stooping, without a history of buckling or 
locking.  With episodes of pain, the veteran described mild 
swelling.  The right knee was felt to be more symptomatic 
than the left knee.  X-rays studies of the knees were normal.  
The Medical Board agreed with the admitting diagnosis and 
found that the veteran was unfit for full duty "and if 
assigned to a U. S. Naval vessel with its concomitant 
requirements for ladder climbing, will continue to remain 
markedly symptomatic."  It was the opinion of the Medical 
Board that the veteran did not meet the standards for 
enlistment or induction, that he was unfit for further Naval 
service, and that his preexisting disability was not 
aggravated by service.  

The veteran submitted rebuttal to the Medical Board report.  
A surrebuttal by the medical members in July 1980 confirmed a 
diagnosis of chondromalacia, bilateral, EPTE, not aggravated 
by service.  The physicians stated that the basic pathology 
lay in the poor matrix of the cartilage of the patella, or 
kneecap, and that this defect was present prior to the 
veteran's entering service.  It was only after repeated 
compressive stresses were placed on the patellae that they 
became symptomatic.  It was noted that the veteran was 
initially removed from his shipboard environment and 
objectively improved, albeit not completely.  

The veteran was seen in September 1980 for complaints of knee 
pain since 1978.  He reported that he fell in boot camp while 
running.  He said that he saw a physician and that a 
diagnosis of chondromalacia was entered.  In mid-September 
1980, he was fitted with elastic knee braces with patellar 
cut-outs.  

When seen at a service clinic later in September, the veteran 
was tender to compression of the patella, greater on the 
right than on the left.  The patellar compression and 
patellar inhibition tests were positive.  The diagnostic 
impressions included moderate chondromalacia patellae.  He 
again underwent physical therapy for his knees.  

A physical evaluation board in November 1980 appears to have 
found the veteran fit for duty.  The rationale for this 
finding indicates that the medical evidence and veteran's 
testimony showed the onset of bilateral knee pain while in 
boot camp, which was later diagnosed as chondromalacia 
patellae.  It was reported that the veteran was involved in 
weight lifting during high school.  It was noted that an 
addendum to the Medical Board dated October 10, 1980, 
discussed his problem with abdominal discomfort and frequent 
diarrhea.  The added diagnosis of irritable bowel syndrome 
was noted.  It was reported that the veteran was taking 
medication for irritable bowel syndrome without significant 
relief.  Further psychiatric evaluation on September 17, 
1980, indicated no clearly defined psychiatric illness but 
suggested that emotional factors might have contributed to 
the severity of his symptoms.  The veteran was considered 
unwilling to approach his problems from a psychologic 
viewpoint.  Based on all of the evidence presented, and the 
paucity of objective findings, the physical evaluation board 
considered the veteran fit to perform his military duties.  

When seen in the orthopedic clinic on January 6, 1981, the 
veteran complained of bilateral knee pain greater on the 
right than on the left.  It was reported that he had been in 
medical holding for 11 months.  The impression following an 
examination was retropatellar pain syndrome.  

In correspondence dated January, 15, 1981, the Chief of Naval 
Personnel endorsed the findings of the physical evaluation 
board finding the veteran fit for full duty.  

The veteran was again evaluated in the orthopedic clinic on 
February 3, 1981.  X-rays again showed his knees to be within 
normal limits.  The impression following a work-up was 
functional complaints; arthropathy was to be ruled out.  

The veteran continued to voice a variety of complaints, 
usually bodily aches and pains.  After several visits to the 
clinic in August 1981 for what were characterized as somatic 
complaints, he was referred for another orthopedic 
evaluation, which took place in late August.  The veteran 
gave a three-year history of bilateral knee pain, greater on 
the right than on the left.  His history of persistent 
multiple functional complaints was also noted.  He complained 
currently of discomfort in both knees, and an examination 
resulted in an impression of mild chondromalacia patellae.  
The examiner recommended a psychiatric consultation because 
the constellation of functional complaints without objective 
findings suggested an emotional etiology.  

When seen in the orthopedic clinic on October 2, 1981, mild 
chondromalacia was again assessed, and he was found to be fit 
for duty orthopedically.  

The veteran underwent another psychiatric evaluation on 
October 8, 1981, to determine his fitness for duty.  His 
history was reviewed, and an examination was conducted.  It 
was felt that there was only some psychosomatic component to 
the complaints with which the veteran presented and that the 
matter should be referred to an orthopedist or internist for 
consideration for a physical evaluation board.  

The veteran gave a history that was significant for 
chondromalacia patellae when he was examined for separation 
in February 1982, but clinical examination was negative for 
findings referable to the knees or lower extremities.  

Evidence received since the July 1985 includes copies of the 
veteran's service medical records, some of which are 
nonduplicative, including the report of an examination for 
service entrance conducted in December 1977 that is negative 
for any pertinent complaints or findings.  

On January 25, 1980, the veteran was referred for orthopedic 
evaluation with the notation that he had chondromalacia 
patellae and had complained of pain for months.  A medical 
entry dated February 4, 1980 - presumably from the orthopedic 
clinic - notes the veteran's history of chondromalacia 
patellae, which was felt to be very symptomatic and 
exacerbated by ladder climbing.  In October 1980, he was 
placed on a temporary profile that precluded ladder climbing 
or stair climbing more than one flight of stairs.  

Also received since the prior final rating decision was part 
of a decision by an Administrative Law Judge for the Social 
Security Administration on the veteran's claim for disability 
benefits.  The veteran alleged that he became disabled 
beginning November 30, 1997, due chronic back pain, post-
traumatic stress disorder, gastroesophageal reflux disease, 
osteoarthritis, and irritable bowel syndrome.  

In conjunction with his claim for Social Security disability 
benefits, the veteran submitted a statement dated in May 2001 
from his VA physician indicating that the veteran was 
permanently and totally disabled due to schizophrenia, 
osteoarthritis, and irritable bowel syndrome.  

Also received in support of the veteran's application to 
reopen were reports of VA examination and treatment dated 
from March 1998 to June 2001.  These records reflect 
treatment for a number of disabilities, including irritable 
bowel syndrome, spastic colon, gastroesophageal reflux 
disease, complaints of bilateral knee pain, and 
osteoarthritis.  

An upper gastrointestinal series by VA in May 1998 resulted 
in an impression of thickened gastric folds, minimal 
deformity of the duodenal bulb, and a questionable small 
anterior web of the proximal esophagus.  Further endoscopic 
examination was recommended.  

The report of an April 2000 VA gastrointestinal examination 
states that the veteran indicated that he underwent an upper 
endoscopy in October or November 1999 but that he did not 
recall the findings.  It does not appear that the claims file 
was available.  The examination culminated in diagnoses of 
history of duodenal ulcer disease, gastroesophageal reflux 
disease, irritable bowel syndrome, history of giardiasis, and 
status post cholecystectomy (for cholelithiasis) with mild 
neuralgia associated with the surgical scar.  

On VA orthopedic examination in April 2000, no claims file 
was available.  It was reported that the veteran served "in 
the dental field" in service.  He complained of pain in both 
knee caps since 1979 following some physical training and 
running exercises.  He said that he currently got worsening 
of his symptoms after stepping in a funny way or lifting 
heavy objects.  X-rays of the right and left knees were 
negative.  The impression following examination was bilateral 
chondromalacia patella.  The examiner did not attribute the 
disorder to service.  

Analysis

In an opinion dated in June 2001, a VA examiner stated that 
she had reviewed the veteran's records and that the veteran 
had in his possession copies of his service medical records 
showing that he had been treated for Giardia lamblia 
intestinal infection with Flagyl and for irritable bowel 
syndrome and spastic colon with Robinul and that he had also 
been treated for patellar osteomalacia.  The examiner said 
that these records were copied and placed in the right side 
of his clinical record.  The examiner indicated that the 
veteran had a "legitimate" case for service connection for 
these disabilities.  Following an examination, the 
impressions included osteoarthritis, gastroesophageal reflux 
disease, irritable bowel syndrome, and schizophrenia.  The 
examiner further remarked that the veteran's current and past 
medical records "should be sufficient documentation for 
[his] pending claims."  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

Evidence received since the July 1985 rating decision 
provides a basis for finding that the veteran has irritable 
bowel syndrome that is, at least arguably, related to 
service.  The Board notes that irritable bowel syndrome and 
spastic colon were noted in service, as well as on more 
recent treatment records.  The opinion of the VA examiner in 
June 2001 suggests an etiological relationship between the 
complaints and findings noted in service and the irritable 
bowel syndrome diagnosed on VA examination in April 2000.  

In determining whether newly submitted evidence is material, 
the Board is guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system.  That court has held that although not every 
piece of new evidence is material, some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it will not eventually convince the Board to alter its 
decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The newly submitted evidence, including the report of 
entrance examination that is negative for complaints or 
findings of any gastrointestinal disorder, when considered in 
connection with evidence previously of record, must certainly 
be considered so significant to the issue in this case that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  As this evidence is 
new and material, it follows that the claim for service 
connection for irritable bowel syndrome must be reopened.  

The Board is of the opinion, however, that the claims for 
service connection for intestinal parasites and for duodenal 
ulcer are not reopened.  The Board observes that the presence 
of these disabilities have not been confirmed on VA 
examination and were diagnosed only by history in April 2000.  

Although a gastric ulcer was diagnosed by biopsy in service, 
an ulcer is not shown to be present now.  The Board observes 
that although peptic ulcer (gastric or duodenal) is a chronic 
disease under the provisions of 38 U.S.C.A. § 1101(3) (West 
1991), a claimant must have a disability at the time of 
application for benefits and not merely findings in service 
in order to warrant service connection for that disability.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  The Board further observes that the veteran is 
competent as a lay person to describe his symptoms, but he is 
not competent to render a diagnosis or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a).  In the 
absence of evidence of duodenal ulcer or intestinal parasites 
currently, the application to reopen these previously and 
finally denied claims for service connection must be denied.  

With respect to the application to reopen the veteran's claim 
of entitlement to service connection for bilateral 
chondromalacia patella, the Board observes that the basis for 
the denial of service connection originally was a finding, 
based on the service medical records, the claimed disorder 
existed prior to service and was not aggravated thereby.  No 
evidence has been submitted by the veteran or otherwise 
received since the July 1985 rating decision that by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
None of the evidence, including the opinion of the examiner 
in June 2001, shows that the veteran acquired bilateral 
chondromalacia patella in service.  The June 2001 opinion is 
vague and does not indicate that the preexisting bilateral 
knee disorder underwent pathological advancement during 
service such as to constitute aggravation for purposes of 
entitlement to VA compensation benefits.  

Although the service medical records indicate that the 
veteran's knees were intermittently symptomatic during 
service, they were found to be normal on clinical examination 
at separation from service.  Temporary or intermittent flare-
ups during service of a preexisting disability are not 
considered aggravation of that disability unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The fact that the knees were functionally normal at the time 
of separation from service strongly suggests that no 
permanent increase in the underlying pathology of the 
preexisting chondromalacia patellae occurred during service.  
Verdon.  Thus, the new evidence consisting of a service 
medical record entry of February 4, 1980, reflecting a 
history of bilateral chondromalacia patella that was very 
symptomatic and exacerbated by ladder climbing is not new 
because it merely reflects the evidence of record before the 
rating board in July 1985 and is not material because, even 
when considered in conjunction with the evidence previously 
of record, does nothing to show that the chondromalacia 
patellae experienced in service underwent pathological 
advancement during that period.  

Moreover, it does not appear that the veteran was seen for 
complaints of knee pain for many years following separation.  
Evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (citing 38 C.F.R. § 3.306(b)).  The absence 
of such complaints for many years following service supports 
a finding that the bilateral chondromalacia patella for which 
service connection is now sought was not aggravated by 
service.  

The Board notes that the new evidence included a copy of the 
report of an entrance examination that was negative for 
complaints or findings of bilateral knee disability.  Under 
ordinary circumstances, such evidence would likely be 
sufficient to reopen the claim.  See 38 C.F.R. § 3.156(c) 
(2001).  However, the rating decision of July 1985 contains a 
reference to findings regarding the veteran's vision on his 
"[p]reinduction exam" that reflect those contained on the 
veteran's entrance examination of December 1977.  This, of 
course, indicates that the report was before the rating board 
at the time of its initial determination and is therefore not 
new evidence.  

Because the entrance examination was negative for any 
findings of knee pathology, the presumption of soundness was 
for application when the RO initially considered this claim 
in July 1985.  Although the RO did not specifically mention 
the presumption, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary and thus presumes that the presumption was 
applied.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995).  
See also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption"); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (absent 
specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's determination 
of service connection must be presumed to have been reviewed 
by VA in accordance with 38 C.F.R. § 3.303(a)).  

However, even if the presumption was not considered by the 
RO, a presumption is not evidence for purposes of determining 
whether a previously and finally denied claim should be 
reopened; rather, a presumption is applicable only once new 
and material evidence is presented that warrants reopening of 
the claim.  Routen v. Brown, 142 F.3d 1434, 1440-41 (Fed. 
Cir.), cert. denied, 525 U.S. 962 (1998).  As noted above, 
the veteran is not competent as a lay person to render a 
diagnosis or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-95; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a).  

He is thus not competent to render an opinion that his 
preexisting bilateral chondromalacia patella underwent 
pathological advancement during his period of military 
service.  None of the new evidence, when considered in 
conjunction with that previously of record, demonstrates that 
the preexisting bilateral knee disorder was aggravated by 
service.  In the absence of new evidence that when considered 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the application to reopen the 
claim for service connection for bilateral chondromalacia 
patella must be denied.  38 C.F.R. § 3.156(a).  

Veterans Claims Assistance Act of 2000

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

On August 29, 2001, final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that the regulations governing applications to reopen 
previously and finally denied claims were made effective only 
with respect to those applications received on or after 
August 29, 2001.  Id.  There remains, however, the question 
of the extent to which the new statutory provisions 
themselves apply to applications to reopen.  

In a Brief dated in December 2001, the representative argued 
that the Board should explain why no reasonable possibility 
exists that the veteran could obtain benefits if the Board 
decided not to assist the veteran in this case.  This is an 
apparent reference to 38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001), which provides that VA is not required to provide 
assistance to a claimant "under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  

Section 5103A is the section of the new law, as codified, 
that revises and expands the duty to assist claimants.  
However, subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  (emphasis added).  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It seems clear that the new duty-to-
assist provisions may not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Jackson v. Principi, No. 
01-7007, slip op. at 6.  On the other hand, the new law 
indicates that some limited duties devolve on VA even in the 
context of an application to reopen, since the language of 
the new § 5103A(f) seems to apply only to the new "duty to 
assist" section itself.  "[W]here Congress includes 
particular language in one section of a statute but omits it 
in another section of the same Act, it is generally presumed 
that Congress acts intentionally and purposely in the 
disparate inclusion or exclusion."  Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 556 (1994), quoting Russello v. 
United States, 464 U.S. 16, 23 (1983) (internal quotation 
marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a), quoted above, is problematical but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new 
§ 5103A does not apply until the claimant submits new and 
material evidence.  However, the Secretary would still have 
the duty under new § 5103(a) to notify him of "any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992) (veteran was prevented from presenting new and 
material evidence by VA's failure to assist him in developing 
his "prospective reopened claim" for service-connected 
disability).  A statute must be construed, if at all 
possible, to give effect and meaning to all its terms and to 
avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 (West Supp. 2001) to 
seemingly include those filing applications to reopen does 
not change the conclusion herein that the duty-to-assist 
provisions of new § 5103A do not apply to applications to 
reopen.  If the duty-to-assist provisions of new § 5103A were 
held to apply even to such applications, the prohibition set 
forth in new § 5103A(f) would be superfluous.  Since the 
provision restates existing law with respect to applications 
to reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new § 
5103A duty-to-assist provisions.  

The Board notes that the RO essentially complied with the 
provisions of 38 U.S.C.A. § 5103 (West Supp. 2001), 
especially in correspondence to the veteran dated in May 2001 
that cited the Veterans Claims Assistance Act of 2000 and 
explained in detail the nature of the evidence necessary to 
substantiate his claims and the law governing basic 
entitlement to service connection.  Evidence identified by 
the veteran as a result of the RO's efforts was obtained and 
considered.  The evidence and the rationale for the RO's 
decisions in this case were set forth in a supplemental 
statement of the case issued to the veteran and his 
representative in August 2001.  In a statement dated in 
November 2001 (VA Form 646), the veteran's representative 
noted that "[a]ll available evidence has been provided to 
the local VARO and we have completed our review, together 
with the evidence in the claims folder [sic]."  

The Board concludes that the provisions of 38 U.S.C.A. § 
5103A(a)(2), referred to by the representative, are 
inapplicable to applications to reopen and that VA fulfilled 
its limited duties under the Veterans Claims Assistance Act 
of 2000 with respect to the veteran's applications to reopen 
his previously denied claims of entitlement to service 
connection for intestinal parasites, ulcers, and bilateral 
chondromalacia patella.  

Service Connection for a Psychosis

Although the rating decision dated in July 1985 denied 
service connection for a "nervous disorder," finding that 
the veteran had a passive-dependent personality disorder that 
was not a disability under the law providing for VA 
compensation benefits, the letter notifying him of this 
determination advised him that service connection had been 
denied for a neurosis and for a personality disorder.  A 
psychosis was not mentioned.  

The issue developed in the current appeal is entitlement to 
service connection for probable schizophrenic adjustment.  
Residual schizophrenia is a psychosis for purposes of 
entitlement to VA compensation benefits.  See 38 C.F.R. § 
4.130, Diagnostic Code 9205 (2001).  

Since the veteran was never informed that the July 1985 
decision had denied service connection for psychosis, that 
rating decision was not final with respect to that issue.  
See Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA 
decision to become final, written notification to the 
claimant specifically identifying the benefit being denied is 
required).  The Board therefore finds as a matter of law that 
the claim for service connection for a psychosis must be 
adjudicated on a de novo basis without regard to the finality 
of the July 1985 rating decision.  


ORDER

New and material evidence not having been received, the 
application to reopen claims of entitlement to service 
connection for intestinal parasites, ulcers, and bilateral 
chondromalacia patella is denied.  

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for irritable bowel syndrome is granted.  

The rating decision of July 23, 1985, is not final with 
respect to the veteran's claim of entitlement to service 
connection for a psychosis.  To this extent, the appeal is 
granted.  


REMAND

As new and material evidence has been submitted with respect 
to the claim for service connection for irritable bowel 
syndrome, the claim must be adjudicated de novo, and the 
duty-to-assist provisions of the VCAA apply.  On remand, the 
RO must ensure that all development and notification 
requirements of the Act are complied with.  

With respect to the claim for service connection for a 
psychosis, the Board notes that the veteran was hospitalized 
by VA in July and August 1985 for organic complaints.  It was 
noted that he had a history of irritable bowel syndrome and 
chondromalacia of the knee, but since nothing was 
demonstrable on X-ray or by laboratory analysis, the question 
arose whether the veteran's symptoms were somatic or 
functional.  The veteran was reported to be quite paranoid 
and felt that his work in service had been very secret.  He 
was worried that any potential employers who found out about 
it would not hire him.  At times he appeared mildly confused 
and delusional.  He was said at times to be hallucinating.  
The diagnosis on discharge from the hospital was paranoid 
schizophrenia.  

When seen at a VA outpatient clinic in March 1998, the 
veteran reported that he had not been to the VA outpatient 
clinic since 1986; since that time, he had seen a private 
physician (PMD), although apparently not recently.  He 
reported that he had been hospitalized in service for his 
gallbladder and at the "Oak Knoll VAMC" in Oakland, 
California, apparently for irritable bowel syndrome.  He 
reported that he had suffered a "nervous breakdown" in 
1985.  

Since March 1998, the veteran has been followed in the 
outpatient and psychiatric clinics for a variety of 
complaints, including irritable bowel syndrome and 
psychiatric disability variously classified.  He appears to 
have been treated at the GOPC Division of Dorn's VA Medical 
Center (VAMC) in Columbia, South Carolina, and at the VA 
outpatient clinic in Greenville, South Carolina.  The record 
also suggests that since about April 1998, the veteran was 
followed at a Spartanburg (South Carolina) mental hygiene 
clinic.  

The record indicates that in December 1999, the veteran filed 
an application for disability benefits with the Social 
Security Administration in which he alleged that he was 
disabled due in part to irritable bowel syndrome and 
psychiatric disability.  As noted above, the record contains 
part of the decision of an Administrative Law Judge for the 
Social Security Administration.  The copy of record is 
incomplete and does not indicate the disposition, nor were 
the medical records underlying the decision submitted or 
obtained.  These records should be obtained and associated 
with the claims file.  

The Board is of the opinion that thorough VA gastrointestinal 
and psychiatric examinations that take into account the 
entire evidence of record are legally necessary.  38 U.S.C.A. 
§ 5103A(d).

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  Records generated by VA facilities that might have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, it does not appear that the veteran's active service 
was ever verified.  This should be accomplished before the 
remaining issues are finally adjudicated.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should attempt to verify the 
veteran's period of military service.  
The RO should also obtain and associate 
with the claims file the veterans' 
service personnel records.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated since 
June 2001, and from any other relevant 
source(s) or facility(ies) identified by 
the veteran.  This should include any 
pertinent treatment records from Dorn's 
VAMC, Columbia, South Carolina; the VA 
outpatient clinic in Greenville, South 
Carolina; the VAMC, Asheville, North 
Carolina; and the "Oak Knoll VAMC," 
Oakland, California.  This should also 
include the medical records supporting 
the veteran's claim for Social Security 
disability benefits filed with the Social 
Security Administration in December 1999.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo VA 
examination.  

3.  The veteran should be asked to 
specifically identify the Spartanburg, 
South Carolina, mental hygiene clinic 
from which he appears to have received 
treatment and the private physician who 
appears to have treated him during the 
period from his separation from service 
until about March 1998, when he resumed 
treatment through VA.  With any necessary 
authorization, the RO should attempt to 
obtain pertinent medical records of the 
veteran and associate them with the 
claims file.  

4.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded VA gastrointestinal examination 
to determine the nature and extent of any 
irritable bowel syndrome found to be 
present.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the entire record in detail, 
including the service medical records, 
and express an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that any current irritable 
bowel syndrome is related to the 
complaints and findings noted in service.  
A complete rationale should be provided 
for any opinion or conclusion expressed.  

5.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and extent of any psychosis 
found to be present.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
entire record in detail, including the 
service medical records, and express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current psychosis is related to 
the complaints and findings noted in 
service.  A complete rationale should be 
provided for any opinion or conclusion 
expressed.  

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied to the 
extent possible.  

7.  Following any additional indicated 
development, the RO should adjudicate the 
claims of entitlement to service 
connection for irritable bowel syndrome 
and a psychosis on a de novo basis 
without regard to the finality of any 
prior rating decision.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examinations requested in this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2001).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

